Citation Nr: 9925515	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  94-34 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an increased evaluation for a right wrist 
disability, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased evaluation for a laceration 
of the diaphragm with hemopneumothorax, currently evaluated 
as 20 percent disabling.

4.  Whether the veteran is entitled to a total rating based 
on individual unemployability due to service-connected 
disabilities prior to February 26, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1968.

This appeal arose from a March 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO).  The ratings assigned in this action 
were confirmed by a rating action issued in August 1993.  In 
February 1994, the veteran testified at a personal hearing at 
the RO; in March 1994, the hearing officer issued a decision 
which continued the denials of the requested benefits.  In 
October 1996, this case was remanded for further development.  
Following compliance with this remand, a decision was issued 
in September 1997 which increased the disability evaluations 
assigned to the right wrist and laceration to the diaphragm 
to 50 and 20 percent, respectively.  In April 1998, the RO 
issued a decision which awarded entitlement to service 
connection for PTSD, and which assigned the disability an 
evaluation of 30 percent, effective February 26, 1998.  This 
increased his combined disability evaluation to a schedular 
100 percent, effective February 26, 1998.

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board agrees that there is no basis for 
action on the question of the assignment of an extraschedular 
rating.

It is noted that the laws and regulations used in evaluating 
respiratory disorders were changed, effective October 7, 
1996.  In evaluating the veteran's service-connected 
laceration to the diaphragm, the Board will rely on the 
regulations in effect prior to October 7, 1996, as these are 
more favorable to the veteran.  See Fugere v. Derwinski, 1 
Vet. App. 103 (1990); aff'd 972 F.2d 331 (Fed. Cir. 1992).


FINDINGS OF FACT

1.  On VA audiological examination in March 1997, the average 
pure tone decibel (dB0 loss was 46 in the right ear and 56 in 
the left ear, with speech discrimination of 96 percent in the 
right ear and 94 percent in the left ear.

2.  The veteran's right wrist disability is manifested by 
function limited by pain (with function intact for activities 
of daily living and light jobs), with normal motor and 
sensory examinations and no muscle spasms.

3.  The veteran's service-connected laceration to the 
diaphragm is manifested by complaints of pain in the left 
chest area, with clear lungs.

4.  The veteran's service-connected disabilities did not 
prevent him from securing and following some type of gainful 
employment prior to February 26, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.85, Code 6100 (1998) & (1999).

2.  The criteria for an increased evaluation for the right 
wrist disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, Code 8515 (1998).

3.  The criteria for an evaluation in excess of 20 percent 
for the service-connected laceration of the diaphragm have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Code 6818 
(1996).

4.  The veteran was not unemployable due to service-connected 
disabilities prior to February 26, 1998.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


I.  Increased evaluations for bilateral 
hearing loss, a right wrist disability, 
and a laceration to the diaphragm


Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Bilateral hearing loss

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (1998).  To evaluate the degree of disability from 
the service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through Level XI for profound 
deafness.

The veteran was examined by VA in March 1997.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
65
75
LEFT
25
30
35
70
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  The 
average pure tone decibel loss in the right ear was 46 dB and 
56 dB in the left ear.

According to Table VI of 38 C.F.R. § 4.85 (1998) & (1999) 
(effective June 10, 1999), the numeric designation of hearing 
impairment in both ears is Level I.  Table VII of 38 C.F.R. 
§ 4.85 reveals that these levels of hearing impairment 
warrant the assignment of a noncompensable disability 
evaluation.

It is noted that the Board is constrained by a mechanical 
application of the facts in this case to the applicable laws 
and regulations.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Therefore, it is concluded that the preponderance of 
the evidence is against the veteran's claim for a compensable 
evaluation for the service-connected bilateral hearing loss.


Right wrist disability

A review of the service medical records indicated that the 
veteran suffered several shrapnel fragment wounds on January 
31, 1968, including to the right wrist.  These were noted to 
be superficial wounds, without evidence of nerve or vascular 
involvement.  VA examinations conducted in November 1968 and 
March 1969 did not show any functional impairment of the 
right wrist.  Range of motion was not restricted, although 
the latter examination commented that the scar was tender.

April 1973 records from the Naval Hospital noted that the 
veteran had symptoms of median nerve compression.  X-rays 
revealed foreign bodies in the lunate with fragmentation of 
the lunate.  He subsequently underwent median nerve 
decompression.  A November 1973 VA examination noted his 
complaints that his hand was as bad as it was prior to the 
surgery.  He had swelling and tenderness over the area of the 
lunate.  Dorsiflexion, plantar flexion and lateral flexion 
were restricted.  There was also some weakness of grip.  

The veteran was examined by VA in January 1993.  He 
complained about increasing pain of the right wrist.  The 
objective examination noted that his wrist was generally 
enlarged with bony prominences about the carpal bones; 
however, there was no localized soft tissue redness or 
swelling.  Extension was to 10 degrees and flexion was to 30 
degrees.  There was no measurable ulnar or radial deviation 
with discomfort.  Pronation and supination were normal, as 
was grip strength.  No neurovascular deficit was present in 
the right hand.  The examiner felt that the veteran's wrist 
pain would progress.  The diagnosis was multiple shrapnel 
fragment wounds to the right hand.

The veteran testified at a personal hearing in February 1994.  
He stated that he had trouble twisting his wrist and lifting 
objects.  He reported having to often wear a brace.  He 
commented that it felt as if bones were rubbing against each 
other.  His wrist was described as tender, which would 
radiate into the hand.  

The veteran was examined by VA in March 1997.  Swelling and 
tenderness were present and there was limitation of motion in 
all directions.  The snuffbox was obliterated due to trauma 
and subsequent surgery.  However, his hand function was 
intact for activities of daily living and for light jobs.  
Flexion was to 32 degrees; extension was to 30 degrees; 
radial deviation was to 0 degrees; and ulnar deviation was to 
16 degrees.  Motion was painful and there were no muscle 
spasms.  A neurological evaluation was performed in April 
1997.  His 1973 median nerve decompression was noted, which 
the veteran indicated had helped.  He had fractured his 
lunate bone and there was pain and deformity present.  The 
motor examination revealed 5/5 strength in the upper 
extremities; pinprick was also intact in both upper 
extremities.  At present, strength and sensation appeared to 
be normal, although there was some functional limitation 
component due to pain present.  

According to the applicable criteria, a 50 percent evaluation 
is warranted for severe incomplete paralysis of the median 
nerve of the major upper extremity.  A 70 percent evaluation 
requires complete paralysis with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand), 
incomplete and defective pronation, an absence of flexion of 
the index finger and feeble flexion of the middle finger, an 
inability to make a fist (the index and middle fingers remain 
extended), an inability to flex the distal phalanx of the 
thumb, defective opposition and abduction of the thumb at 
right angles to the palm, weakened flexion of the wrist, and 
pain with trophic disturbances.  38 C.F.R. Part 4, Code 8515 
(1998).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 50 percent for the service-
connected right wrist disability is not warranted.  The 
objective evidence, consisting of the March and April 1997 VA 
examinations, does not indicate that he currently suffers 
from complete paralysis of the median nerve.  None of the 
criteria noted above currently exist.  Rather these 
examinations, while noting that he experiences pain which has 
limited the functioning of the hand, found that his strength 
and sensation were normal.  His grip strength was intact and 
the motor examination displayed 5/5 strength in both upper 
extremities.  Therefore, it is found that the evidence of 
record does not support a finding of entitlement to a 70 
percent disability evaluation for the service-connected right 
wrist disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 50 percent for the service-connected right wrist 
disability.


Laceration to the diaphragm

The veteran's service medical records indicated that he 
suffered multiple shrapnel fragment wounds to the chest on 
January 31, 1968.  An exploratory laparotomy revealed a 
lacerated diaphragm, which was repaired.  

The veteran was examined by VA in January 1993.  He stated 
that he had pains in the lateral chest area.  His lungs were 
clear to auscultation and percussion.  The diagnosis was 
multiple old shrapnel wound of the chest.

The veteran testified at a personal hearing at the RO in 
February 1994.  He stated that his side remains tender.  He 
also indicated that whenever he takes a deep breath, it feels 
as if a sharp object is poised against his skin.

VA examined the veteran in April 1997.  He stated that he 
still had some shrapnel fragments in his chest, although they 
did not cause any problems between 1968 and about 1990.  
After 1990, his lifestyle became more sedentary, he gained 
weight and began to experience shortness of breath with 
exertion.  He denied wheezing or coughing.  He displayed no 
symptoms of diaphragmatic irritation.  He complained of some 
pain around the scar.  In 1977, small nodules were found in 
the left lingula; these were aspirated and found to be 
benign.  The examination noted that he was not in acute 
distress.  His respiration rate was 12 per minute.  On his 
left side, a rib was noted to bulging on the lateral aspect.  
Breath sounds were normal and equal and there was no evidence 
of rhonchi or rales.  The diagnoses were two pleural based 
nodular densities in the left lung; left hemidiaphragm 
laceration; and paresthesia around the scar.

Another VA examination of the veteran was performed in July 
1998.  During this examination, he admitted that he had 
previously smoked one and one-half to two packs of cigarettes 
per day until he quit about 11 years ago.  He quit smoking 
because of a cough; he denied any current trouble with 
coughing.  He noted that he was able to ride a stationary 
bicycle for up to 30 minute intervals and was also able to 
ride a bicycle around his housing complex for 30 to 40 minute 
intervals.  He complained of more shortness of breath now, 
but also admitted to a significant weight gain over the past 
several years.  The objective examination noted an area of 
dysthesia around the chest scar.  During the examination, he 
was breathing comfortably.  His diaphragm descended 2.5 to 3 
cm bilaterally.  Breath sounds were normal, with some dry 
expiratory rales in the left upper lung field.  There were no 
wheezes and only slight prolongation on expiration.  The 
chest x-ray revealed that the diaphragmatic movement appeared 
to be relatively symmetric.  Opacities were present which 
could have been due to trauma.  Pulmonary function tests 
showed FVC of 94 percent of predicted; the FEV1 was 77.8 
percent of predicted.  After a bronchodilator was used, his 
FVC was 94.2 percent of predicted and the FEV1 was 85.3 
percent of predicted.  The impression was of mild airflow 
obstruction.

The veteran was afforded another VA examination in December 
1998.  He again noted that he had smoked one to one and one-
half packs per day for 25 years.  He quit in 1988.  A chest 
x-ray revealed a small foreign body over the left lateral 
chest and a single foreign body superimposed at the right 
clavicle.  There was also a soft tissue density in the left 
lower chest.  A pulmonary function test noted FVC of 4.09, 
which was 100 percent of predicted and FEV1 of 3.00 which was 
89 percent of predicted.  FEV1/FEV ratio was normal.  There 
was mild improvement after the administration of 
bronchodilators.  The diagnoses were status post shrapnel 
injury left hemithorax; status post left hemidiaphragm; 
densities in the left lower lung; and mild obstructive lung 
dysfunction.

According to the applicable criteria, moderate residuals of 
pleural cavity injuries (including gunshot wounds) with a 
bullet or missile retained in a lung with pain or discomfort 
on exertion, or with scattered rales or some limitation of 
excursion of the diaphragm or of lower chest expansion, 
warranted a 20 percent evaluation.  A 40 percent evaluation 
requires moderately severe residuals with pain in the chest 
and dyspnea on moderate exertion confirmed by an exercise 
tolerance test, adhesions of the diaphragm with restricted 
excursions, moderate myocardial deficiency, and one or more 
of the following:  thickened pleura, restricted expansion of 
the lower chest, compensating contralateral emphysema, 
deformity of the chest, scoliosis, and hemoptysis at 
intervals.  38 C.F.R. Part 4, Code 6818 (1996).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent for the service-
connected residuals of a laceration of the diaphragm is not 
warranted.  While the veteran has complained of some chest 
pain and shortness of breath on exertion, there is no 
objective indication of moderately severe residuals 
manifested by such symptoms as adhesions of the diaphragm 
with restricted excursions, moderate myocardial deficiency, 
and one or more of the following:  thickened pleura, 
restricted expansion of the lower chest, compensating 
contralateral emphysema, deformity of the chest, scoliosis, 
and hemoptysis at intervals.  Since these manifestations are 
not present, it has not been established that he is entitled 
to an evaluation in excess of 20 percent.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected residuals of a 
laceration to the diaphragm.


II.  Entitlement to a total rating due to 
individual unemployability prior to 
February 26, 1998

According to the applicable criteria, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities:  Provided, That, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1998).

Prior to February 26, 1998, the veteran was service-connected 
for the following disabilities:  post operative traumatic 
neuropathy of the median nerve of the right wrist, 50 percent 
disabling (effective October 2, 1992); residuals of a skull 
fracture, 30 percent disabling (effective August 1, 1969); 
aphakia of the left eye, 30 percent disabling (effective 
August 1, 1969); splenectomy, 30 percent disabling (effective 
August 1, 1969); brain trauma, 20 percent disabling 
(effective August 1, 1969); residuals of a laceration of the 
diaphragm with hemopneumothorax, 20 percent disabling 
(effective October 2, 1992); tinnitus, 10 percent disabling 
(effective October 2, 1992); residuals of shrapnel fragment 
wounds to the left hand, left side of the chest, back of left 
heel and right leg, 10 percent disabling (effective August 1, 
1969); and bilateral hearing loss, 0 percent disabling 
(effective October 2, 1992).  His combined rating, effective 
October 2,1992, was 90 percent.

In the instant case, the veteran filed a claim for individual 
unemployability in May 1993.  In April 1998, a rating action 
was issued which awarded service connection for PTSD, which 
was assigned a 30 percent disability evaluation.  This 
brought his combined rating to a schedular 100 percent, 
effective February 26, 1998.  However, the question remains 
as to whether he was entitled to a total rating prior to 
February 26, 1998 due to individual unemployability.

After a careful review of the evidence of record, it is found 
that entitlement to a total rating based on individual 
unemployability prior to February 26,1998 is not warranted.  
The veteran did meet the rating requirements as noted in 
38 C.F.R. § 4.16(a) (1998) as of October 2, 1992 (see above).  
However, the objective record does not indicate that he was 
unable to secure or follow substantially gainful employment.  
It was noted in a January 1993 mental health clinic note that 
he was not currently working; he had also submitted with his 
claim a list of jobs for which he had applied.  While he was 
not employed at that time, this evidence did not indicate 
that he was unemployable.  Significantly, the VA examination 
performed in March 1997 noted that he was gainfully working 
at a desk job.  Therefore, this evidence does not suggest 
that he had been rendered unemployable by his service-
connected disabilities prior to February 26, 1998.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim that he was 
individually unemployable the result of service-connected 
disabilities prior to February 26, 1998.


ORDER

A compensable evaluation for the service-connected bilateral 
hearing loss is denied.

An increased evaluation for the service-connected right wrist 
disability is denied.





	(CONTINUED ON NEXT PAGE)


An increased evaluation for the service-connected laceration 
to the diaphragm is denied.

Entitlement to individual unemployability prior to February 
26, 1998 is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







